Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 08/08/2022.  Claims 1-2, 4-5, 9-12 and 14-15 are amended.  Claims 16 and 17 are added.  Claims 1-17 are pending in the case.  Claims 1 and 11 are independent claims.

Response to Amendment
Applicant’s arguments with respect to claims 1-15 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180181922 A1, herein after “Choi 1”) in view of Choi et al (US 20160104226 A1, herein after “Choi 2”).
Referring to claims 1 and 11, Choi 1 discloses a control method of an electronic device, the method comprising: 
during a call with a user of another electronic device by using the electronic device, obtaining at least one keyword from a content of the call with the user of the other electronic device; ([0072] of Choi 1, during a call the device converts call voice into text by using speech-to-text conversion technology in real time, which may analyze the text and may determine keywords used to determine the tasks or to do list in the call)
displaying the at least one keyword during the call; (as shown in Figs. 4-5 and [0072] and [0081]-[0084] of Choi 1, during a call the device converts call voice into text by using speech-to-text conversion technology in real time, which may analyze the text and may determine keywords used to determine the tasks or to do list in the call and display those keywords in section 820 of the display area on the user’s phone); and 
providing a search result for a keyword selected by a user from among the displayed at least one keyword.  (Figs. 6-8 and 13-14 and [0088][0118]-[0121] of Choi 1, display search results, such as airline A, airline B, etc.. when the user searches a keyword ‘vacation” which provides candidate tasks such as “flight” then searching flights and display the searched results.)
Choi 1 does not specifically disclose "determining a level of importance of the at least one keyword according to a number of times the at least one keyword is mentioned” during the call (Choi 1 discloses of a call communication where the system analyzes the text in the car for important keywords, as explained above).
 	However, Choi 2 discloses determining a level of importance of the at least one keyword according to a number of times the at least one keyword is mentioned” during the call (as shown in Figs. 1 and 6A and [0035], [0040], [0049], and [0073] of Choi 2, determining a level of importance/ of a certain keywords according to the frequency of selection by the user, where the most frequently selected keywords are displayed in larger fonts, which is making the circular UI element such as 605-5 larger than the most rarely selected keywords displayed in smallest font, such as 605-8).
Choi 1 and Choi 2 are analogous art because both references concern parsing data received for keywords/tokens that is desired by the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi 1’s speech to text conversion method which allow the device to display some keywords with displaying important and highly frequency used keywords in different visual display, such as changing size, fonts, highlights as taught by Choi 2.  The motivation for doing so would have been to visually distinguish most highly used keywords vs. rarely used keywords by the user amount a collection of data associated with a certain item in order to help the user to determine useful information associated with the item to have a better understanding of the item.  [0035] of Choi 2.

 	Referring to claims 2 and 12, Choi 1 in view of Choi 2 disclose the method of claim 1, wherein the displaying comprises displaying the at least one keyword on a call screen with the user of the other electronic device. (as shown in Figs. 4-5 and [0058] and [0081]-[0084] of Choi 1, the calls where the keywords are exacted are between multiple users/callers)  

 	Referring to claims 3 and 13, Choi 1 in view of Choi 2 disclose the method of claim 1, wherein the displaying comprises displaying at least one circular user interface (UI) element including each of the at least one keyword.  (as shown in Figs. 4-5 and [0058] and [0081]-[0084] of Choi 1, displaying the keywords in the UI)  

 	Referring to claims 4 and 14, Choi 1 in view of Choi 2 disclose the method of claim 3, further comprising: wherein the displaying comprises displaying a size of the at least one circular UI element differently according to the determined level of importance of the at least one keyword (as shown in Figs. 1 and 6A and [0035], [0040], [0049], and [0073] of Choi 2, determining a level of importance/ of a certain keywords according to the frequency of selection by the user, where the most frequently selected keywords are displayed in larger fonts, which is making the circular UI element such as 605-5 larger than the most rarely selected keywords displayed in smallest font, such as 605-8).

Referring to claims 5 and 15, Choi 1 in view of Choi 2 disclose the method of claim 1, wherein the displaying comprises, based on the obtained at least one keyword being plural, determining an arrangement interval of the plurality of keywords according to an interval mentioned in a call with the user of the other electronic device and displaying the plurality of keywords according to the determined arrangement interval.  (as shown in Fig. 16 and [0134]-[136] of Choi 1, keywords including “August 12”, “Gangneung” and “3 nights and 4 days”, therefore the search results are Gangneung, starting Aug. 12th for 3 nights and 4 days)

 	Referring to claim 6, Choi 1 in view of Choi 2 disclose the method of claim 1, further comprising: - 35 -0503-0511 (MJ-201806-010-1-US0, OEC/11903/US) English Translation based on the displayed at least one keyword being plural, in response to receiving a user input to sequentially select two or more keywords from among the plurality of keywords, determining the selected two or more keywords as one set, wherein the providing the search result comprises providing a search result about the determined set.   (as shown in Figs. 4-5 and [0058] and [0081]-[0084] of Choi 1, based on the displayed at least keywords being plural, such as “Japan” and “flight”, the system understand that the to-do is booking a flight to Japan and therefore display search results based on flight to Japan)    

 	Referring to claim 7, Choi 1 in view of Choi 2 disclose the method of claim 6, further comprising: displaying a first UI component corresponding to a search function for the determined set and a second UI component corresponding to a memo function for the determined set, wherein the providing the search result comprises, based on the first UI being selected, providing a search result for the determined set.  ([0091] of Choi 1, “the device 1000 may determine that an item of the keywords “Japan”, “Present”, “Vacation”, “Flight”, and “Book” is “Travel”, and may determine whether data related to “Travel” is stored in the device 1000. The device 1000 may additionally generate a keyword related to “Travel”, based on the data related to “Travel” stored in the device 1000. The device 1000 may obtain text saying that “a vacation request has to be submitted one month before vacation” from a notepad application 803, and may generate “Vacation Request” 823 as an additional keyword. The device 1000 may generate “Japan”, “Present”, “Vacation”, “Flight”, “Book”, and “Vacation Request” 823 as a keyword list, and may display the keyword list on an execution screen of the display.”  Hence, the first function is combining keywords as a search set to product search results, as explained above, second function is a notepad application which stores keyword related information, such as “a vacation request has to be submitted one month before vacation” and can help generate more candidate search keywords)

 	Referring to claim 9, Choi 1 in view of Choi 2 disclose the method of claim 1, wherein the obtaining comprises obtaining at least one keyword from a content of a call with the user of the other electronic device using a learned artificial intelligence (Al) model.  ([0227] of Choi 1, data learner and the data recognizer are using artificial intelligence)

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180181922 A1, herein after “Choi 1”) in view of Choi et al (US 20160104226 A1, herein after “Choi 2”) and in view of Gilead et al (US 20140019846 A1).
 	Referring to claim 8, Choi 1 in view of Choi 2 disclose the method of claim 7.  Choi 1 in view of Choi 2 do not specifically disclose “further comprising: based on the second UI component being selected, storing the determined set in a memo application.”
	However, Gilead discloses based on the second UI component being selected, storing the determined set in a memo application ([0078] of Gilead, aggregate keywords as well as certain metadata information to create a combined keywords and stored in a notepad)
Choi 1 and Choi 2 and Gilead are analogous art because both references concern parsing data received for keywords/tokens that is desired by the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi 1’s speech to text conversion method which allow the device to display some keywords with displaying important and highly frequency used keywords in different visual display, such as changing size, fonts, highlights as taught by Choi 2 with aggregating keywords as well as other data to create a new notepad keywords set as taught by Gilead.  The motivation for doing so would have been to effective combine different data easily and more accurately to save user time and effort when it comes to multiple source of documents/keywords.

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180181922 A1, herein after “Choi 1”) in view of Choi et al (US 20160104226 A1, herein after “Choi 2”) and in view of Duva et al (US 20140058831 A1).
 	Referring to claim 10, Choi 1 in view of Choi 2 disclose the method of claim 1.  Even though Choi 1 in view of Choi 2 disclose of recommending addition application the user can choose from based on keywords (Fig. 13 and [0119] of Choi 1, where the user is prompted another site to go to book flights based on keyword “flight”), Choi 1 in view of Choi 2 do not specifically disclose “further comprising: based on a call with the user of the other electronic device being ended, determining a recommended application among a plurality of applications of the electronic device based on the at least one obtained keyword; and displaying a UI for asking whether to perform a task associated with the determined recommended application and the obtained at least one keyword.”
	However, Duva discloses based on a call with the user of the another electronic device being ended, determining a recommended application among the plurality of applications of the electronic device based on the at least one obtained keyword; and displaying a UI for asking whether to perform a task associated with the determined recommended application and the obtained at least one keyword because Duva discloses a post-call option for the user to select, e.g., UI for user to select to perform a function, such as schedule an appointment, set a reminder/alert, etc.. where the user can use pre-recorded options to answer the user, such as using keywords submodule to detect certain keywords after the call from the consumer ([0136], [0305]- [0306] of Duva)
Choi 1 and Choi 2 and Duva are analogous art because both references concern parsing data received for keywords/tokens that is desired by the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi 1’s speech to text conversion method which allow the device to display some keywords with displaying important and highly frequency used keywords in different visual display, such as changing size, fonts, highlights as taught by Choi 2 with allow post-call recommendations to finish up task that can be optional for the user for any unfinished questions as taught by Duva.  The motivation for doing so would have been to provide better and more efficient service to the user to provide post-call customer service that can be automated based on keywords inputted to further help the customers with their questions, and also save human resources such as wasting real agent’s time.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180181922 A1, herein after “Choi 1”) in view of Choi et al (US 20160104226 A1, herein after “Choi 2”) and in view of Joe et al (US 20160330150 A1).
 	Referring to claim 16, Choi 1 in view of Choi 2 disclose the electronic device of claim 11.  Choi 1 in view of Choi 2 do not specifically disclose wherein the processor is further configured to control to limit a number of displayed keywords to a predetermined number.  
However, Joe disclosed wherein the processor is further configured to control to limit a number of displayed keywords to a predetermined number ([0155] of Joe, predetermined number of search words in the suggested search word list).
Choi 1 and Choi 2 and Joe are analogous art because both references concern parsing data received for keywords/tokens that is desired by the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi 1’s speech to text conversion method which allow the device to display some keywords with displaying important and highly frequency used keywords in different visual display, such as changing size, fonts, highlights as taught by Choi 2 with limiting number of search words in a communication as taught by Joe.  The motivation for doing so would have been to provide enough displayable keywords based on the display size of the device so the user can see all the necessary keywords on display.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145